Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 11/18/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/18/2021.  In particular, claim 1 has been amended to specify that the surface-modifying agent and the polymer form an interpenetrating network and to limit the plurality of metal nanoparticles to those comprising lead, tungsten, bismuth, or uranium nanoparticles.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 6, 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoseyov (US 10,294,383).
With respect to claims 1-3, and 5-7, Shoseyov discloses a nanocomposite comprising nano-cellulosic materials (which read on both claimed polymer and surface-modifying agent) and nanoparticles (abstract), wherein the nanoparticles include metals such as those from group IVA (includes lead) and VA of the periodic table (includes bismuth) (col. 5, lines 38-43).  Because the nano-cellulosic materials read on both claimed polymer and claimed surface-modifying agent, they inherently for an interpenetrating network.  Note that claim 3 includes cellulose as the claimed polymer.

With respect to claims 12 and 13, Shoseyov discloses that nanocellulose material includes both fibrillated cellulosed and nanocrystalline cellulose (col. 3, lines 17-20).
With respect to claim 15, in a preferred embodiment, a plastic sheet is prepared comprising a polymeric matrix and nano-crystalline cellulose embedded with metal nanoparticles (col. 11, lines 11-20).  B

Claim Rejections - 35 USC § 103
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov (US 10,294,383).
The discussion with respect to Shoseyov in paragraph 5 above is incorporated here by reference.
With respect to claim 9, Shoseyov discloses that the nanoparticles have diameter of 1,000 nm below or 100 nm below (col. 4, lines 16-24), which overlaps with claimed range but not with sufficient specificity so as to anticipate about 5 nm.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize metal nanoparticles having particle size of 5 nm.

Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize metal nanoparticles in an amount with the claimed range.

Claims 1, 3, 4, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2017/0152411).
Mihara discloses an adhesive film comprising a metal particle mixture and a polymer having polydimethylsiloxane structure (abstract).  Example 12 (paragraph 0097) includes a metal particle mixture includes bismuth particles, polydimethylsiloxane/silicone resin, and a silane coupling agent.  It is the examiner’s position that the silane coupling agent couples (i.e., interacts) with the polymer in order to form the interpenetrating network.
Mihara discloses that the copper metal particles have particle size of 0.01-30 μm (paragraph 0030), however, it fails to disclose the particle size of the other metal particles such as bismuth.
Even so, because Miahra discloses that the copper metal particles have a particle size as low as 1 nm, it would have been obvious to one of ordinary skill in the art to also utilize bismuth particles having similar size and therefore be a “nanoparticle.”
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the nanocellulose of Shoseyov cannot read on both the claimed polymer and claimed surface-modifying agent and (B) that the polymer of Shoseyov is a substrate and therefore not incorporated into a composite material like claimed.
	With respect to argument (B), the instant claims do not distinguish the two as being different and distinct ingredients.  Note that claim 3 includes cellulose as the claimed polymer.
	With respect to argument (C), the examiner agrees that the polymer substrate is not part of the composite material.  It is the examiner’s position that the nanocellulose reads on both the claimed polymer and surface-modifying agent and would inherently form an interpenetrating network because they are the same material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn